DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1-16, Claims 1-8, 12, and 13 in the reply filed on 09/28/2022 is acknowledged.
Claims 9-11 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 09/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons: 
Claim 1, line 18, “attached to a position” does not make sense and is thus indefinite because attachment connotes a structural connection and “a position” is not a structural element, but rather a location in space or on an object; 
Claim 1, line 19, “at a periphery of the lock member and the lock target member” does not make sense and is confusing because each of the lock member and lock target member may have a periphery such that the recitation should likely be  --peripheries--  or perhaps recitation such as  --bridging a gap between respective peripheries of the lock member and lock target member--  could be added; and
Claim 4, line 10, “release position side” does not make sense and is indefinite because a release position represents a condition of or configuration in which a mechanism is released or releases something, where adding the term “side” introduces ambiguity;
Claim 12, line 4, “attached to positions” does not make sense and is thus indefinite because attachment connotes a structural connection and “positions” is not a structural element, but rather signifies locations in space or on an object;  
Claim 12, line 5, “lockable position” is confusing because “lockable” is functional and signifies that the first and second unlock levers are capable of being locked in one position; 
Claim 12, line 6, “unlockable position” is confusing because “unlockable” is functional and signifies that the first and second unlock levers are capable of being unlocked in one position;
Claim 12, line 10, “lockable position” and “unlockable position” are indefinite for the same reasons described for claim 12, lines 5-6;
Claim 12, lines 13-14, “lockable position” and “unlockable position” are indefinite for the same reasons described for claim 12, lines 5-6;
Claim 12, lines 15-16, “lockable position” and “unlockable position” are indefinite for the same reasons described for claim 12, lines 5-6;
Claim 13, line 25, “lockable position” is confusing because “lockable” is functional and signifies that the first and second unlock levers are capable of being locked in one position; 
Claim 13, lines 25-26, “unlockable position” is confusing because “unlockable” is functional and signifies that the first and second unlock levers are capable of being unlocked in one position;
Claim 13, lines 32-33, “lockable position” and “unlockable position” are indefinite for the same reasons described for claim 13, lines 25-26; and
Claims 2-3 and 5-8 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higano (JP 2018052435).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A conveyance seat comprising: 
a seat body including a seat back (S1) and a seat cushion (S2); and 
a cushion lock apparatus (at L2 in Figures 3 and 5-8) turnably coupling the seat cushion to the seat back and locking turning motion of the seat cushion when the seat body is in a seatable state (as shown in Figure 3) in which an occupant is able to be seated, 
wherein the conveyance seat is switchable between the seatable state (Figure 3) and a movement state (Figure 6 enabling movement to the configurations shown in Figures 7 and 8) in which the seat body is moved from the seatable state, and 
the cushion lock apparatus includes 
a lock member (22) attached to one of the seat cushion or the seat back (element 5), 
a lock target member (portions 10a, 10b of seat back element 10) attached to the other one of the seat cushion or the seat back and engaging with the lock member to lock the turning motion of the seat cushion, and 
a position holding member (21) attached to a position at a periphery of the lock member and the lock target member and holding at least one of positions of the lock member and the lock target member (on the periphery of the lock member 22) to hold a state in which a clearance is, in the seatable state, formed between an engagement portion provided at the lock member and an engagement target portion provided at the lock target member (as shown by the positions of elements 21 and 22 in Figure 3, where a clearance is provided by the empty engagement target portion 10b).

2. The conveyance seat according to claim 1, wherein 
the movement state is a housing state in which the seat body is moved to and housed in a housing floor positioned lower than a vehicle body floor (Figure 1c), 
the conveyance seat further includes 
a reclining apparatus (comprising 2, 2a, and latch L1) turnably coupling the seat back to the vehicle body floor and locking turning motion of the seat back in the seatable state, and 
a support base (subset 2) provided on the vehicle body floor and supporting the seat cushion from below, and 
the lock member is attached to a seat cushion side, and the lock target member is attached to a seat back side (as shown in Figures 3 and 5-8).

3. The conveyance seat according to claim 1, wherein 
a contact portion (22a) contacting a contact target portion (10a in Figure 3) provided at one of the lock member or the lock target member to hold the one of the positions is formed at the position holding member (as shown in Figure 5 by the proximity of a proximal end of element 21 being at the contact portions 10a and 22a), and 
the cushion lock apparatus further includes a biasing member (43) attached to the position holding member and biasing the position holding member in a direction of causing the contact portion to contact the contact target portion (as shown by the comparison of Figures 5 and 6).

12. The conveyance seat according to claim 1, wherein 
the cushion lock apparatus 
has a first unlock lever (comprising elements 3, 3a, 23, 40, 40a, 40b) and a second unlock lever (comprising a superset with elements 4, 4a, and 21) attached to positions at the periphery of the lock member (attached and extending all around, including a periphery of the lock member 22) and moving between a lockable position and an unlockable position to cancel a lock state between the lock member and the lock target member (as can be appreciated from Figures 3-8), 
cancels, in the seatable state, the lock state when the first unlock lever or the second unlock lever is moved from the lockable position to the unlockable position (Figure 6), and 
does not cancel, in the movement state, the lock state when the first unlock lever is moved from the lockable position to the unlockable position and cancels the lock state when the second unlock lever is moved from the lockable position to the unlockable position (as shown in Figures 8 and 9, where movement of second unlock lever element 40 can be moved to an unlockable position without canceling the lock state), and 
the first unlock lever and the second unlock lever are arranged at positions different from each other in an upper-to-lower direction or a seat front-to-back direction (as shown in Figures 3-8), and are provided to sandwich the lock member (by surrounding the lock member 22 on opposite sides, as shown in Figures 3-4).

13. The conveyance seat according to claim 12, wherein 
the movement state is a tip-up state in which the seat cushion is rotatably upwardly moved relative to the seat back (Figures 2b and 7-8), 
the conveyance seat is switchable among the seatable state, the tip-up state, and a housing state in which the seat body is moved to and housed in a vehicle body floor side (Figures 1a, 1c, and 2b), 
the conveyance seat further includes a reclining apparatus (comprising 2, 2a, and latch L1) turnably coupling the seat back to the vehicle body floor and locking turning motion of the seat back in the seatable state, 
the reclining apparatus includes 
a reclining operating lever attached to an upper portion of the seat back and operated for unlocking the seat back (operating lever 3 shown in Figures 1a-2b) and 
a reclining cable (3a, 3b) coupling the reclining operating lever and a body portion of the reclining apparatus (3a connecting via the seat cushion locking mechanism to body portions 2 and 2a, 3b connecting to body portions via latch L1) and drawn by operation of reclining operating lever to act to switch the seat back from a lock state to an unlock state (as can be appreciated from Figures 1a-2b), 

the cushion lock apparatus includes 
a first cushion cable (3a) coupling the reclining operating lever and the first unlock lever (as shown in Figures 1a-2b) and drawn by operation of the reclining operating lever to switch the first unlock lever from a lockable position to an unlockable position (as shown in Figure 6), 
a cushion operating lever (4) attached to the seat cushion and operated for unlocking the seat cushion (as shown in Figures 2a-2b, and via cable 4a shown in Figures 3 and 5-8), and 
a second cushion cable (4a) coupling the cushion operating lever and the second unlock lever (comprising a superset that includes the holding member 21) and drawn by operation of the cushion operating lever to switch the second unlock lever from a lockable position to an unlockable position (to release the seat cushion S1 for tip-up, for example), and 

the first unlock lever is arranged at a position above the second unlock lever (as shown in Figure 2a).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 2009/0295185).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A conveyance seat comprising: 
a seat body including a seat back (1) and a seat cushion (5); and 
a cushion lock apparatus (comprising element 80 and the elements it operably engages) turnably coupling the seat cushion to the seat back and locking turning motion of the seat cushion when the seat body is in a seatable state (as shown in Figure 2) in which an occupant is able to be seated, 
wherein the conveyance seat is switchable between the seatable state (Figure 2) and a movement (Figure 12a) state in which the seat body is moved from the seatable state, and 
the cushion lock apparatus includes 
a lock member (80) attached to one of the seat cushion or the seat back (element 1’), 
a lock target member (at 52a, 52c) attached to the other one of the seat cushion or the seat back and engaging with the lock member to lock the turning motion of the seat cushion, and 
a position holding member (81) attached to a position at a periphery of the lock member and the lock target member and holding at least one of positions of the lock member and the lock target member (on the periphery of the lock member) to hold a state in which a clearance is, in the seatable state, formed between an engagement portion provided at the lock member and an engagement target portion provided at the lock target member (as shown by the clearance at 52a, between the engagement portion at 80b and an end of the slot where the leader line from 52a contacts the slot).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2009/0295185).
Abe has all the details set forth in the rejection of claim 1 above and most of the details of claim 2, including the lock member attached to a seat back side, and the lock target member attached to a seat cushion side, but lacks the reverse.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the positions of the lock member and the lock tar4get member, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
2. The conveyance seat according to claim 1, wherein 
the movement state is a housing state in which the seat body is moved to and housed in a housing floor positioned lower than a vehicle body floor (Figure 17b), 
the conveyance seat further includes 
a reclining apparatus (3) turnably coupling the seat back to the vehicle body floor and locking turning motion of the seat back in the seatable state (as described in paragraphs 0086), and 
a support base (2) provided on the vehicle body floor and supporting the seat cushion from below, and 
the lock member is attached to a seat cushion side, and the lock target member is attached to a seat back side (in accordance with the obvious reversal of parts).

Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636